Citation Nr: 1700168	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-40 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right and left knee disability to include arthritis. 

3.  Entitlement to service connection for right and left hip disability to include arthritis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to August 1989.  He served in the National Guard from September 1989 to January 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims for service connection. 

The Board notes that, in October 2010, the Veteran requested a hearing before the Board.  A hearing was scheduled in May 2013, but the Veteran failed to report to the hearing without explanation. Accordingly, the Board will proceed as if the hearing request had been withdrawn.

The Board denied the claims in August 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to February 2016 Memorandum Decision, the Court vacated the Board's decision and remanded it for compliance with specific instructions.

The issues of entitlement to service connection for knee and hip conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record. 

2.  The Veteran has a current DSM-IV diagnosis of PTSD.
 
3.  Currently diagnosed PTSD with major depressive disorder is related to a verified in-service stressor.

CONCLUSION OF LAW

The criteria for service connection for PTSD with major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2016).  The Board is granting the claim for service connection for PTSD; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Acquired Psychiatric Disorder, to include PTSD

The Veteran asserts that he has PTSD due to stressor events when he served in the U.S. Coast Guard.  The Veteran asserts that he was assigned to a helicopter crew as a radioman and navigator.  He stated that his current PTSD was caused by the cumulative impact of stressful events during his service, which included dangerous missions during hazardous weather conditions, and exposure to dead bodies.  For the reasons discussed below, the Board finds that service connection for PTSD with major depressive disorder is warranted.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted, the Veteran asserts that his stressors are related to his participation in several helicopter missions.  In an April 2009 statement, the Veteran indicated that his PTSD was not caused by just one incident but it was cumulative over the years.  He reiterated that he was a crewman on an H-3 helicopter and one of the assignments was to retrieve dead bodies.  One incident was in August 1987 when they recovered a body of a deceased boy who had drowned.  The Veteran stated that they picked up many injured people mostly fisherman who had limbs missing or were mutilated.  He further asserts that several of his missions involved flying in the helicopter in extremely hazardous weather conditions, causing him to fear for his life.  

The service records show that the Veteran served on active duty with the U.S. Coast Guard from November 1983 to August 1989.  There is no evidence that the Veteran engaged in combat with the enemy and he does not allege that he did.  The Veteran alleges that he experienced stressor events while stationed at the Air Station in Cape Cod.  The service records show that the Veteran was stationed at the Coast Guard Air Station in Cape Cod from September 1986 to August 1989.  The DD Form 214 and personnel records indicate that his military occupation was aircraft electrician.  

In support of his claim, the Veteran submitted several statements demonstrating his participation in helicopter missions during his service.  A June 1988 statement from a local police station specifically names the Veteran as a participant in a helicopter rescue mission.  July 1989 statements from a nursing supervisor of a local hospital and a local police officer commended the Veteran's unit on their assistance in transporting a patient to another hospital, despite hazardous weather conditions.  An August 1989 statement from the commanding officer of the Veteran's Coast Guard station confirms the Veteran's involvement in the July 1989 helicopter transport mission, and commends all personnel involved in the mission for their service.  The Veteran himself described the aforementioned helicopter missions, among other stressful events in service in a June 2016 statement.  He asserted that these events caused him severe anxiety, and eventually to develop PTSD.

The Board finds that the Veteran's account of flying several helicopter missions during hazardous weather conditions is credible and supported by other evidence of record.

The Veteran underwent an initial evaluation for PTSD as secondary to military experiences at the VA in September 2010 and the report was prepared in October 2010.  The evaluation report indicates that the Veteran reported two traumatic events: his crew was asked to pick up a fisherman that was injured, the fisherman bled all over the helicopter, and the fisherman had a hand missing.  The second event was when the helicopter picked up two dead bodies.  The VA psychologist indicated that the events described by the Veteran do not meet the DSM-IV TR Criterion A stressor requirement for PTSD, and that none of events could be corroborated.  The VA psychologist further stated that the Veteran was not reporting the full constellation of symptoms seen in veterans with PTSD.  On psychometric testing, the Veteran appeared to be exaggerating and over reporting all symptomatology which could not lead to a conclusive diagnostic profile.  The Axis I diagnosis was alcohol dependence in early full remission; history of mixed substance abuse, currently abstinent; and major depressive disorder by history.  The Axis II diagnosis was rule out cluster B personality disorder.

VA mental health treatment records show diagnoses of PTSD in December 2010, August 2010, September 2010 (emergency room record), July 2008, and June 2008.

The Veteran submitted a September 2016 private psychological evaluation from D.M., Ph.D., ABPP.  Dr. D.M. reviewed the entire claims file and conducted a clinical evaluation of the Veteran.  Dr. D.M. opined that the Veteran has current diagnoses of PTSD and depression which are due to the cumulative effect of stressful helicopter missions during his Coast Guard service.  Specifically, Dr. D.M. noted, "[the Veteran's] symptoms of PTSD meet the full DSM criteria including: prolonged exposure to actual death, threatened death, and serious injury (Veteran was involved in helicopter rescue missions where he recovered dead bodies, rescued fishermen with amputations, and was exposed to the threat of his helicopter crashing due to mechanical problems and zero visibility), recurrent distressing flashbacks and nightmares related to the traumatic events (Veteran has flashbacks and nightmares of "floaters", i.e., drowning victims), avoidance, of reminders of the traumatic events (e.g., Veteran avoids conversations and media coverage of helicopter rescues), negative alteration in cognitions and mood (e.g., irritability), and marked alterations in arousal and reactivity (e.g., concentration problems and difficulties sleeping)."  Dr. D.M. further noted that although the Veteran has been assessed as having Bipolar disorder, "his symptoms would be best classified under Major Depressive Disorder," and that MDD is related to the in-service stressors.

As noted above, the Board finds credible the Veteran's account of fearing for his life during several helicopter missions in service.  The evidence of record reflects that the Veteran has a current diagnosis of PTSD that is related to such helicopter missions during his Coast Guard service.  The October 2010 VA psychologist opined that the described helicopter missions do not meet the DSM-IV TR Criterion A stressor requirement for PTSD.  The September 2016 evaluation of Dr. D.M. opined that the missions do meet the Criterion A stressor requirement for PTSD.  The Board finds that the evidence is in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD with major depressive disorder have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD with major depressive disorder is granted.


REMAND

The Veteran contends that he has arthritis of the knees and hips and this was caused by his military service.  In an August 2008 statement, the Veteran indicated that he worked as an electrician and crewman in the Coast Guard and he worked in the Air National Guard.  He stated that the years of flight line work on the concrete, climbing up and down aircraft, and getting into tight places took a toll on his knees and hips.  The Veteran's statements regarding his duties in service are competent and have some credibility as the statements are consistent with his circumstances of service.  VA treatment records show current treatment for hip and knee conditions.  Given the Veteran's competent and credible account of an in-service injury, and the medical evidence indicating a current condition, the Board finds that a VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA musculoskeletal examination to assist in determining the current nature and etiology of any currently diagnosed bilateral hip and knee conditions.  The examiner should be requested to:

a). identify by diagnosis any musculoskeletal condition currently shown, and;

b). render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service. 

The examiner must specifically comment on the Veteran's competent and credible statement that the years of flight line work on the concrete, climbing up and down aircraft, and getting into tight places took a toll on his knees and hips. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


